DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 31, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments [pages 7 to 15 of submission] with respect to Claims 1 through 12 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claim 1, the recitation of a “single press operation” (line 27) is new matter.  The specification does not provide any written description of such a recitation, particularly the term of “operation”, or what is encompassed by a “single press operation”.
In Claim 6, the recitation of a “single press operation” (line 21) presents the very same problems as in Claim 1 above.
Claims 1 through 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear from the disclosure what is meant by a “single press operation” (line 27).  Throughout the specification, applicant uses the phrase of a single press step.  For example, the phrase of a single press step is recited in paragraph [0042] of the specification.  However, there is a huge difference in interpretation between the phrases of a “single press operation” and a “single press step”.  A “single press step” means just one step, or just one process step.  However, the term of “operation” can include a plurality of steps, not just a single one.  Moreover, the applicant’s specification nowhere defines what constitutes an “operation”, or does not even define the term of “operation”, thus raising a great deal of confusion.
In Claim 6, the recitation of a “single press operation” (line 21) presents the very same problems as in Claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 12, as understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0047780 to Akita et al (hereinafter “Akita”) in view of U.S. Patent 6,484,387 to Lee et al (hereinafter “Lee”).
Claims 1 and 6:  Akita discloses a method for manufacturing a laminated iron core, comprising:
providing a plurality of annular iron core piece rows (e.g. A and B, in Fig. 6), each of which is configured by annularly arranging a plurality of divided iron core pieces including yokes (e.g. 2b) and teeth (not labeled) so as to mutually abut ends of the yokes, wherein the yokes of annularly-adjacent divided iron core pieces in the annular iron core piece row are mutually different in shape (based on 2h2 of B and 2h1 of A, in Figs. 5 and 6, ¶ [0082]);
repeating the following processes:
laminating the annular iron core piece rows by a certain number so that at least one of the plurality of annular iron core piece rows (e.g. B) having the plurality of divided iron core pieces is laminated to at least another of the plurality of annular iron core piece rows (e.g. A) having the plurality of divided iron core pieces, wherein each of the divided iron core pieces of the at least one of the plurality of annular iron core piece rows is superposed on a corresponding one of the divided iron core pieces of the at least another of the plurality of annular iron core piece rows that has a same shape, thereby providing the annular iron core piece rows which have been laminated by the certain number (e.g. see Fig. 6),
changing a rotational angle of a newly laminated annular iron core piece row (e.g. M6 of B) relatively to a lastly laminated annular iron core piece row (e.g. M1 of A,  ¶ [0148]),
laminating the newly laminated annular iron core piece row onto the lastly laminated annular iron core piece row after the relative changing of the rotational angle (e.g. Figs. 35 to 37, ¶¶ [0149] to [0155]), and
wherein each of the divided iron core pieces of the newly laminated annular iron core piece row 1s directly superposed on a corresponding one of divided iron core pieces of the lastly laminated annular iron core piece row that has a different shape (e.g. in Fig. 6); and
wherein the ends of the yokes of the divided iron core pieces that provide the lastly laminated annular iron core piece row and the newly laminated annular iron core piece row are formed in a sequential press operations (e.g. S10, S11, S12, in Fig. 27).
Claims 2 and 7:  Akita further discloses that the rotational angle of the newly laminated annular iron core piece row is changed relatively to the lastly laminated annular iron core piece row by changing the rotational angle of the lastly laminated annular iron core piece row (e.g. ¶ [0148]).
Claims 3 and 8:  Akita further discloses that a contour (e.g. 215 in Fig. 27) of a plane shape of at least one end of a yoke of at least one divided iron core piece of the plurality of divided iron core pieces differs from a contour (e.g. 216, in Fig. 27) of a plane shape of an end of a yoke of another divided iron core piece adjacent to the at least one divided iron core piece.
Claims 4 and 9:  Akita further discloses that an arc length (e.g. outer diameter edge of 2b in Fig. 5) of an outside diameter of a yoke (2b) of at least one divided iron core piece of the plurality of divided iron core pieces differs from an arc length (e.g. 2f, in Fig. 5) of an outside diameter of a yoke of another divided iron core piece adjacent to the at least one divided iron core piece.
Claims 5 and 10:  Akita further discloses that a contour of a plane shape of an end [straight edge of each teeth of 2b, in Fig. 5] of the yoke of the at least one divided iron core piece is a straight line extending in a radial direction of the annular iron core piece row.
Claims 11 and 12:  Akita further discloses that the providing of the plurality of annular iron core piece rows includes performing a sequence of press operations (e.g. S1 to S14, in Fig. 21) to cut the annular iron core piece rows out of a strip plate (e.g. 200) , such that the yokes of the annularly-adjacent divided iron core pieces in the annular iron core piece row are formed to be mutually different in the shape, and
wherein the lastly laminated annular iron core piece row and the newly laminated annular iron core piece row are provided by the sequence of press operations.
Akita discloses substantially all of the limitations of the claimed manufacturing method except that the ends of the yokes of the divided iron core pieces that provide the lastly laminated annular iron core piece row and the newly laminated annular iron core piece row are formed in a single press operation.
Lee discloses that a strip plate (108, in Fig. 3) can form a laminated core (e.g. Figs. 1, 2) in which ends of annular core piece rows are formed in a single press operation where at least three different presses (e.g. 52, 88, 54, in Fig. 3) are used to form the annular core piece rows.  The presses operate as a single press to the extent that each of the presses can operate substantially simultaneously (e.g. col. 6, lines 53-64). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sequential press operations (e.g. S10, S11, S12, in Fig. 27) of Akita by having the operation be performed substantially simultaneously (e.g. single press operation), as taught by Lee, to save manufacturing time and form each of the annular iron core piece rows, as well as their ends, at a faster rate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896